DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Claims 1, 8, and 15 recites the limitation "the plurality of elements" in lines 5, 7, and 7 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Use of the phrase ‘defining a tail element and a head element from the plurality of elements within the queue’ in claim 1 (and similarly claims 8 and 15) fails to particularly point out and distinctly claim the subject matter because the meets and bounds of the claim(s) are unclear and as claimed, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, Figure 6 of Instant application illustrates that a queue 600 comprise of element 606, element 608, element 610, and element 612.  The head element 604 appears to be defined from element 614 which is not ‘within’ the queue 600.  For the purpose of the examination, the phrase will be construed as, “the queue with a head and a tail defined.”

Use of the phrase ‘points to a first element of a plurality of elements’ in claim 1 (and similarly claims 8 and 15) fails to particularly point out and distinctly claim the subject matter because the meets and bounds of the claim(s) are unclear and as claimed, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is not clear which plurality of elements that limitation is referencing.  Are the from within the queue, outside of the queue, or even within the elements themselves?  Note, it is implicit that in a link list queue that each element would at least have two elements; i.e. a pointing element and a list (data) element.  For the purpose of the examination, a plurality of elements will be construed as any given two elements or more.

Use of the phrase ‘tail element points to a last element’ in claim 1 (and similarly claims 8 and 15) fails to particularly point out and distinctly claim the subject matter because the meets and bounds of the claim(s) are unclear and as claimed, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, Figure 6 of Instant application illustrates that Tail element 602 is pointed at from Element 606 but the element itself is not pointing at all.  For the purpose of the examination, the phrase will be construed as, “the last element is the tail element.”



Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roche, “Lab 2: Linked Lists”, hereinafter Roche in view of Applicant Admitted Prior Art hereinafter AAPA.



Referring to claim 1, Roche teaches, as claimed, a computer-implemented method, executed on a computing device, comprising: 

defining a queue (elements, 1, 3, and 5, see figure in page 1), wherein the queue is based on a linked list (linked list, see page 1), wherein the queue includes a plurality of queue elements (elements 1, 3, and 5, see figure in page 1); 

defining a tail element (tail, see figure in page 1) and a head element (head, see figures in page 1) from the plurality of elements within the queue, wherein the tail element points to a last element (5, see figure in Page 1) of the plurality of elements and the head element points to a first element (element 1, see figure in page 1) of a plurality of elements (elements 1, 3, and 5, see figure in page 1); 

dequeuing (Removes any Nodes, see page 4) an element from the tail element, wherein dequeuing an element from the tail element includes determining if the tail element is in a null state (null pointer, see Page 1); and 

enqueuing (add_front, see page 2) an element to the head element, wherein enqueuing an element to the head element includes adding a new element (new head, see Page 1) to the queue.

Roche does not disclose expressly a first-in, first-out (FIFO) queue that is configured to be use used with multiple producers and a single consumer.

AAPA does disclose a first-in, first-out (FIFO) queue that is configured to be use used with multiple producers and a single consumer (a multi-producer/single-consumer first-in, first-out (FIFO) queue may be used by high performance server application, see Paragraph 2).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate AAPA with Roche.

The suggestion/motivation for doing so would have been to provide the link list to multiple users to reduce rebuilding/redundancy but in a fair manner, first-come, first-serve i.e. FIFO.

As to claim 2, the modification teaches the computer-implemented method of claim 1, wherein determining if the tail element is in a null state further includes setting (null pointer, see page 1), via a consumer (Note, whoever/whichever using the data from the linked list are consumers), the tail element as null (Note, no more nodes to point to) and determining the queue is empty (LinkedList is empty, see Page 2; Note, determining empty queue or link list is a common practice especially when head or tail points to none).  

As to claim 3, the modification teaches the computer-implemented method of claim 2, wherein determining the queue is empty includes marking the tail element as a last element (elements 1, 3, and 5, see figure in page 1; marking it as tail is equivalent to marking it as last).

As to claim 4, the modification teaches the computer-implemented method of claim 2, further comprising updating the tail element, via a producer, in response to determining the queue is empty to point to the new element (Note, the new tail, see page 2; Note, pointing to a new element after exhausting the element from other queue is just common sense).  

As to claim 5, the modification teaches the computer-implemented method of claim 1, further comprising: determining the tail element is not in a null state; and in response to determining the tail element is not in a null state, setting the tail element to a null state until a producer updates the tail element (Note, forcing a state until actual state happens is a commonly known to prioritize out of order).  

As to claim 6, the modification teaches the computer-implemented method of claim 1, wherein updating the tail element to point to the new element includes consuming, via a consumer, the last element and marking, via the consumer, the last element by the consumer for a producer (Note, claim merely details a typical consumer and producer relationship and each taking notes via tagging/marking/pointing).  

As to claim 7, the modification teaches the computer-implemented method of claim 1, further comprising: defining a last element mark (element 5, see figure in page 1), wherein the last element mark is a predefined value element (5, see figure in page 1) is added to the queue, via a provider (Note, implicit), concurrently while an element is dequeued (Note, merely describes randomly occurring event by chance because surely there is an element being dequeued while the last element is marked as 5).

As to claims 8-21, they are directed to a system/program to implement the device as set forth in claims 1-7 respectively.  Therefore, they are rejected on the same basis as set forth hereinabove.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183